MacLean, J.
The appeal of the plaintiff from the order herein, directing that “ the attorneys for the plaintiff serve upon the defendant’s attorney a written notice, giving the place last known to the plaintiff’s attorneys as the plaintiff’s address,” must be sustained; as it appears from the record that judgment has been entered upon a verdict in favor of the defendant and that no appeal has been taken therefrom within the time required by law. The action was ended, and the power to compel disclosure no longer existed, whatever the form of the papers in the motion or upon this appeal. Walton v. Fairchild, 4 N. Y. Supp. 552. The order must, therefore, be reversed.
Gtldebsleeve and Seabuey, JJ., concur.
Order reversed, with ten dollars costs and disbursements.